Citation Nr: 0831335	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected rheumatoid arthritis.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right knee gonarthrosis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee gonarthrosis.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hand 
osteoarthritis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right scaphoid, trapezium, 
and trapezoid arthritis.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left scaphoid, trapezium, 
and trapezoid arthritis.

7.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral shoulder 
acromioclavicular arthritis.

8.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot hallux valgus.

9.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left foot hallux valgus.

10.  Entitlement to effective dates prior to February 7, 
2006, for the grants of service connection for right and left 
knee gonarthrosis; bilateral hand osteoarthritis; right and 
left scaphoid, trapezium, and trapezoid arthritis; bilateral 
shoulder acromioclavicular arthritis; and right and left foot 
hallux valgus.

11.  Entitlement to service connection for degenerative 
arthritis of the upper and lower back.

12.  Entitlement to service connection for right hip 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for right hip 
degenerative arthritis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected rheumatoid arthritis is not an active 
process, nor does it have any chronic residuals.  

3.  Service-connected right knee gonarthrosis causes 
painful/limited motion on flexion and extension, but it is 
not productive of extension limited to 15 degrees or flexion 
limited to 30 degrees.

4.  Service-connected left knee gonarthrosis causes 
painful/limited motion on flexion and extension, but it is 
not productive of extension limited to 15 degrees or flexion 
limited to 30 degrees.

5.  Service-connected bilateral hand osteoarthritis is not 
productive of limitation of the thumb with a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers or 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  

6.  Service-connected right scaphoid, trapezium, and 
trapezoid arthritis is not productive of palmar flexion 
limited in line with the forearm or ankylosis.

7.  Service-connected left scaphoid, trapezium, and trapezoid 
arthritis is not productive of palmar flexion limited in line 
with the forearm or ankylosis.

8.  Service-connected bilateral shoulder acromioclavicular 
arthritis is not productive of limitation of motion of the 
arm at shoulder level.  

9.  Service-connected right foot hallux valgus is at the 
maximum allowable rating and a higher rating is not warranted 
under another diagnostic code. 

10.  Service-connected left foot hallux valgus is at the 
maximum allowable rating and a higher rating is not warranted 
under another diagnostic code. 

11.  A claim of service connection for osteoarthritis 
(separate from rheumatoid arthritis) was received on July 21, 
1992; entitlement to service connection for right and left 
knee gonarthrosis, right and left scaphoid, trapezium, and 
trapezoid arthritis, bilateral hand osteoarthritis, bilateral 
shoulder acromioclavicular arthritis, and right and left foot 
hallux valgus, was established on December 30, 2006 when 
competent evidence attributed those disabilities to service; 
December 30, 2006 is the later of the dates between date of 
claim and date entitlement arose; the assigned effective date 
of February 7, 2006 predates December 30, 2006.

12.  Degenerative arthritis of the upper and lower back has 
not been shown to be causally or etiologically related to 
service.






CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for rheumatoid 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5002 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee gonarthrosis based on limited/painful 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5010-5260 (2007).

3.  A separate 20 percent rating for right knee gonarthrosis 
based on limited/painful extension have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5010-5260 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for left knee gonarthrosis based on limited/painful 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5010-5260 (2007).

5.  A separate 20 percent rating for left knee gonarthrosis 
based on limited/painful extension have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5010-5260 (2007).

6.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hand osteoarthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5099-5010 (2007).

7.  The criteria for an initial evaluation in excess of 10 
percent for right scaphoid, trapezium, and trapezoid 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5010-5215 (2007).

8.  The criteria for an initial evaluation in excess of 10 
percent for left scaphoid, trapezium, and trapezoid arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5010-5215 (2007).

9.  The criteria for an initial evaluation in excess of 10 
percent for bilateral shoulder acromioclavicular arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5010 (2007).

10.  The criteria for an initial evaluation in excess of 10 
percent for right foot hallux valgus have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5280 (2007).

11.  The criteria for an initial evaluation in excess of 10 
percent for left foot hallux valgus have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5280 (2007).

12.  The requirements for an effective date prior to February 
7, 2006, for the grants of service connection for right and 
left knee gonarthrosis; right and left scaphoid, trapezium, 
and trapezoid arthritis; bilateral hand osteoarthritis; 
bilateral shoulder acromioclavicular arthritis; and right and 
left foot hallux valgus have not been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2007).

13.  Degenerative arthritis of the upper and lower back was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Service Connection

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in October 2006 for the claim for service 
connection for degenerative arthritis of the upper and lower 
back.  The letter addressed all of the notice elements and 
was sent prior to the initial unfavorable decision by the 
AOJ.  Moreover, the letter provided notice that addresses the 
relevant rating criteria and effective date provisions.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case for the claim for service connection.  All 
available service treatment records as well as all identified 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran underwent a VA examination in March and December 
2006.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


Increased ratings

Prior to initial adjudication of the veteran's claim for an 
increased rating for rheumatoid arthritis, a letter dated in 
February 2006 fully satisfied the duty to notify provisions 
elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; Pelegrini 
II.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In February 2006, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during the March 2006 VA 
examination.  Specifically, the veteran stated that he had to 
retire and could not do chores or exercise because of his 
disability.  The Board finds that the notice given and the 
responses provided by the veteran during his VA examination 
specifically show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, 487 F.3d 881.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for rheumatoid arthritis.  As will be 
discussed below, rheumatoid arthritis is rated under 
Diagnostic Code 5002.  There is no mention of a specific 
measurement or test result that is required for a higher 
rating under Diagnostic Code 5002.  As such, entitlement to a 
higher disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of his rheumatoid arthritis and the effect of that worsening 
on his employment and daily life.  This Diagnostic Code is 
cross referenced to the limitation of motion diagnostic codes 
if rated under chronic residuals.  See id.  However, no 
chronic residuals were identified.  Further, he was provided 
with these regulations in the June 2006 statement of the case 
(SOC).  Therefore, the Board finds that the February 2006 
notice letter satisfied element two for the claim for the 
veteran's service-connected rheumatoid arthritis.  See 
Vazquez-Flores.  

As to the third element, a March 2006 letter fully satisfied 
this element.  The notice letter notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the March 2006 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's rheumatoid arthritis claim.  See Pelegrini II, 18 
Vet. App. 112.  

Additionally, since the RO continued the non-compensable 
disability rating at issue here for the veteran's service-
connected rheumatoid arthritis, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in March and December 
2006 for his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports address the rating criteria and are 
adequate upon which to base a decision.

Turning to the claims for higher ratings and earlier 
effective dates for the grants of service connection for 
bilateral shoulder acromioclavicular arthritis; bilateral 
hand osteoarthritis; right and left scaphoid, trapezium, and 
trapezoid arthritis; right and left knee gonarthrosis; and 
right and left foot hallux valgus, the veteran is challenging 
the initial evaluations and effective dates assigned 
following the grants of service connection in the February 
2007 rating decision.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, because the notice that was provided to the veteran in 
August and October 2006 before service connection was granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and all 
relevant private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran was also afforded a VA examination in March and 
December 2006 in connection with his claims.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them a SOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Rheumatoid arthritis

Service-connected rheumatoid arthritis has been rated as non-
compensable (0 percent disabling) since July 1, 1969 under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Diagnostic Code 
5002 provides for the evaluation of rheumatoid arthritis on 
two bases.  The disability may be evaluated as an active 
process or based on the chronic residuals.

Under the criteria for an active process, a 20 percent 
disability evaluation is assigned for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent disability evaluation is assigned for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent disability evaluation is warranted there 
is less symptomatology than the criteria for a 100 percent 
evaluation, but there is weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 100 percent disability 
evaluation is contemplated when there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating. 

For chronic residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Instead, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002, Note.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
rheumatoid arthritis.  There was no showing of an active 
process with one or two exacerbations a year in a well-
established diagnosis or chronic residuals such as limitation 
of motion or ankylosis of the specific joint or joints 
involved.  In this regard, during the March 2006 VA 
examination, the examiner indicated after reviewing the 
medical records that there were numerous negative rheumatoid 
arthritis factor screenings and stable sedimentation rates 
dating back to the late 1980s.  The examiner also reviewed a 
July 2003 VA rheumatology consultation wherein the 
rheumatologist reviewed the records and could not find any 
mention or evidence of synovitis, inflammatory processes, or 
consideration of active rheumatoid arthritis.  He also 
commented that the veteran had been treated primarily for 
osteoarthritis of the knees and mild adhesive capsulitis of 
both shoulders.  The examiner noted that there were no 
incapacitating episodes of arthritis, constitutional symptoms 
of arthritis, inflammatory arthritis, or joint ankylosis.  
Importantly, there were no palpable inflammatory nodules 
present in any joint.  Likewise, the VA examination in 
December 2006 indicated that the recent VA examinations 
showed no evidence of active rheumatoid arthritis and the 
examiner did not diagnose current rheumatoid arthritis.  As 
such, there has been no showing of an active disease process 
or any chronic residuals attributed to rheumatoid arthritis 
to warrant a compensable rating.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5002.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
rheumatoid arthritis is not warranted on the basis of 
functional loss due to pain or weakness in this case, as 
these symptoms have not been attributed to rheumatoid 
arthritis.  Although the veteran stated that he had pain in 
all joints and occasional stiffness and that his arthritis 
has spread to almost every joint in his body but specifically 
his bilateral ankles, knees, hips, shoulders, hands, and 
right wrist, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis as this would not 
be a simple medical assessment, but rather a complicated 
assessment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected rheumatoid 
arthritis.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5002.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current  percent evaluation is appropriate and that there is 
no basis for awarding a higher evaluation for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

2-3.  Right and left knee gonarthrosis

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  
Specifically, separate ratings may be assigned for 
limited/painful motion on extension as well as flexion.  

Service-connected right and left knee gonarthrosis are 
currently rated as 10 percent disabling each pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Diagnostic 
Code 5260 provides for limitation of flexion of the leg.  
Where flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  The 
Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  However, the veteran 
is already assigned 10 percent disability evaluations for his 
service-connected right and left knees, and the medical 
evidence of record does not demonstrate that involvement of 2 
or more major joints or 2 or more minor joint groups.  See 
38 C.F.R. § 4.45(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to separate 10 percent ratings based on 
limited/painful flexion as well as extension for each knee 
per VAOPGCPREC 9-2004 (September 17, 2004).  The veteran is 
competent to report pain and he has pain on motion in each 
knee on both flexion and extension supported by clinical 
findings.  The Board finds the veteran's complaints credible 
in that regard.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, separate ratings in excess of 10 percent based on 
impairment of flexion or extension for each knee is not 
warranted.  There were no findings of limitation of extension 
to 15 degrees or flexion limited to 30 degrees.  During the 
March 2006 VA examination, there was full extension to 0 
degrees bilaterally and right knee flexion limited to 125 
degrees and left knee flexion limited to 120 due to mild 
discomfort.  During the December 2006 VA examination, right 
knee range of motion was from 10 to 110 degrees and left knee 
was from 10 to 105 degrees.  Because the veteran does not 
meet the rating criteria, entitlement to ratings in excess of 
10 percent under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5260 and 5261 have not been shown.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
ratings in excess of 10 percent based on impairment of 
flexion and extension for the veteran's service-connected 
knees are not warranted on the basis of functional loss due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent ratings, and no higher.  The veteran reported pain, 
stiffness, weakness, and recurrent swelling in the left knee 
but denied other specific symptoms.  He contended that his 
daily activities were affected in that he was limited in his 
ambulation and could not due chores, sports, recreation, 
exercise, and had difficulty getting in and out of things 
such as chairs, and had limitations of standing and walking.  
However, he denied instability and flare-ups and walked 
unaided.  Although there was crepitus, tenderness, mild 
discomfort to palpation of the left knee and possible 
fatigability upon examination, there was no local heat, 
redness, indication of effusion, swelling, and no apparent 
weakness or incoordination.  Importantly, the December 2006 
examiner specifically indicated that there was no additional 
limitation of motion on repetitive use.  As such, the 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that while the evidence supports additional separate 
ratings for each knee based on impairment of extension, the 
preponderance of the evidence is against ratings in excess of 
10 percent for impairment of flexion and extension for the 
veteran's service-connected right and left knees.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010-5260.

The Board has considered whether the veteran is entitled to a 
higher rating under other relevant codes.  The assignment of 
a particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In this regard, evaluation under Diagnostic Code 5257 is not 
for application as there were no showings of recurrent 
subluxation or lateral instability.  In fact, during the 
examinations, there were no notations of instability and the 
Lachman's, McMurray's, and patellar inhibition tests were 
negative.  Further, varus or valgus tests were stable.  
Additionally, the criteria for evaluation under Diagnostic 
Codes 5256 (knee, ankylosis) and 5263 (genu recurvatum) are 
not applicable, as the presence of ankylosis of the knees and 
genu recurvatum was not shown.  Further, evaluation under 
Diagnostic Codes 5258 (cartilage, dislocated, semilunar) and 
5259 (symptomatic removal of semilunar cartilage) is not 
warranted as there were no findings related to these codes.  
Additionally, there were no findings involving the tibia or 
fibula so ratings under 38 C.F.R. § 4.71a, DC 5262 are not 
warranted.

4.  Bilateral hand osteoarthritis

Service-connected bilateral hand osteoarthritis is current 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5010.  Traumatic arthritis, Diagnostic 
Code 5010, is evaluated under the same rating criteria as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When, however, the limitation 
of motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  However, the veteran 
is already assigned a 10 percent disability evaluation for 
his service-connected bilateral hands and the medical 
evidence of record does not demonstrate occasional 
incapacitating episodes of two or more minor or major joint 
groups.  See 38 C.F.R. § 4.45(f).

Limitation of motion of the thumb (DC 5228): A noncompensable 
rating is warranted for the major or minor hand with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted for the major or minor hand 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 20 percent rating is warranted for the 
major or minor hand with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index or long finger (DC 5229): A 
noncompensable rating is warranted for the major or minor 
hand with a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees.  A 10 percent rating 
is warranted for the major or minor hand with a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger (DC 5230): 
A noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Explanatory notes for Diagnostic Codes 5216-5230 provide that 
evaluation of ankylosis or limitation of motion of single or 
multiple digits provides for the index, long, ring, and 
little fingers (digits II, III, IV, and V), 0 degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and proximal interphalangeal 
joints flexed to 30 degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces the finger pads.  
Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of 0 to 90 degrees of 
flexion, the proximal interphalangeal joint has a range of 0 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of 0 to 70 or 80 degrees of 
flexion.  Note (2) provides that when two or more digits of 
the same hand are affected by any combination of amputation, 
ankylosis, or limitation of motion that is not otherwise 
specified in the rating schedule, the evaluation level 
assigned will be that which best represents the overall 
disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  Under 
the amended criteria, Note (5) provides that if there is 
limitation of motion of two or more digits, each digit is 
evaluated separately and the evaluations are combined.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected bilateral hand osteoarthritis.  There was 
no showing of limitation of the thumb with a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers or 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  In this regard, during the March 2006 
VA examination, the bilateral range of motion in the digits 
two through five of the metacarpophalangeal joints reflected 
flexion to 90 degrees, PIP joints to 100 degrees, and IP 
joints to 80 degrees.  The veteran could easily perform a 
tight fist with good opposition of the thumb pad to the tips 
of all fingers and touching of the fingered tabs to the 
palmar creases.  During the December 2006 VA examination, 
range of motion of the metacarpophalangeal joints of the 
right and left hand digits was 0 to 80 degrees, PIP joints 
was 0 to 90 degrees, and DIP joints was 0 to 45 degrees.  He 
had a strong ability to make a fist and there was no gap 
between the tip of the thumb and fingers in opposition and he 
was able to easily reach the tips of his finger to the 
proximal transverse crease of the palm bilaterally.  As such, 
the criteria for an increased evaluation for bilateral hand 
osteoarthritis have not been met.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5099-5010, 5228, 5229, and 5230.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
bilateral hand osteoarthritis is not warranted on the basis 
of functional loss due to pain or weakness in this case, as 
the veteran's symptoms are supported by pathology consistent 
with the assigned 10 percent rating, and no higher.  The 
veteran reported pain, stiffness, weakness, and mild and 
occasional swelling in the hands but denied other specific 
symptoms.  He contended that his daily activities were 
affected in that he could not due chores, sports, recreation, 
and exercise.  However, during the March 2006 examination, 
grip strengths were graded as two plus on a scale of four 
plus but they were equal.  Importantly, there was no lateral 
instability of any of the digits, no deviation, or movement 
of any of the joints, warmth, or redness.  During the 
December 2006 VA examination, there was no deformity, 
swelling, warmth, or erythema.  He stated his strength for 
pushing pulling, and twisting was fairly good and hand 
strength bilaterally was 4/5.  Significantly, the examiner 
noted that there was no additional limitation of motion with 
repetitive use.  As such, the veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected hands.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5010, 5228-
5230.

The Board has considered whether the veteran is entitled to a 
higher rating under other relevant codes.  However, the 
December 2006 examiner noted that there were no findings of 
ankylosis.  As such, consideration is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.


5-6.  Right and left scaphoid, trapezium, and trapezoid 
arthritis

Service-connected right and left scaphoid, trapezium, and 
trapezoid arthritis is currently are currently rated as 10 
percent disabling each under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5215.  Under Diagnostic Code 5215, a 10 percent 
disability evaluation is assigned when dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  This 10 percent rating is applicable for either the 
major or minor limb.  

Under Diagnostic Code 5214 ankylosis of the wrist when in a 
favorable position in 20 degrees to 30 degrees of 
dorsiflexion warrants a 30 percent rating when affecting the 
major extremity, as in this case.  With ankylosis in any 
other position, except favorable, a 40 percent rating is 
warranted when it affects the major extremity and 30 for the 
minor.  With unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar or radial deviation, a 50 percent 
rating is warranted when it affects the major extremity and 
40 for the minor.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

Normal range of motion of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate I.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
However, the veteran is already assigned 10 percent 
disability evaluations for his service-connected right and 
left scaphoid, trapezium, and trapezoid arthritis and the 
medical evidence of record does not demonstrate occasional 
incapacitating episodes of two or more minor or major joint 
groups.  See 38 C.F.R. § 4.45(f).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected right and left scaphoid, trapezium, and 
trapezoid arthritis.  There was no showing of palmar flexion 
limited in line with the forearm or ankylosis.  During the 
March 2006 VA examination, right dorsiflexion was limited to 
15 limited by pain and stiffness and left dorsiflexion was 
limited to 35 by pain and stiffness.  Palmar flexion on the 
left was limited to 30 by stiffness and on the right to 40 
due to stiffness.  Ulnar deviation was restricted to 35 
bilaterally and radial deviation to 20.  Forearm pronation 
was to 80 and forearm supination was to 85.  As such, 
entitlement to a higher evaluation has not been shown.  
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5214, 5215.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
right and left scaphoid, trapezium, and trapezoid arthritis 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent ratings, and no higher.  Although the veteran 
reported pain, stiffness and verbalized some discomfort, 
these findings are already contemplated in the assigned 10 
percent ratings.  Importantly, his range of motion did not 
deteriorate with repetitive movement.  As such, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's service-connected 
right and left scaphoid, trapezium, and trapezoid arthritis.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214-5215.

7.  Bilateral shoulder acromioclavicular arthritis

Service-connected bilateral shoulder acromioclavicular 
arthritis is currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic 
arthritis, Diagnostic Code 5010, is evaluated under the same 
rating criteria as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  However, the veteran 
is already assigned a 10 percent disability evaluation for 
his service-connected bilateral shoulder arthritis and the 
medical evidence of record does not demonstrate occasional 
incapacitating episodes of two or more minor or major joint 
groups.  See 38 C.F.R. § 4.45(f).

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
arm at shoulder level.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
service-connected bilateral shoulder acromioclavicular 
arthritis.  There was no showing of limitation of motion of 
the arm at shoulder level.  In this regard, during the March 
2006 VA examination, there was full unrestricted range of 
motion in the bilateral shoulders despite discomfort.  
Flexion was to 180, abduction to 180, and internal and 
external rotations were to 90.  See Plate I.  As such, the 
criteria for a higher evaluation were not met.  38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Code 5010, 5201.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
bilateral shoulders is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  Although the 
veteran reported pain, stiffness, weakness, and swelling 
there was no local warmth, redness, or indication of effusion 
or crepitus.  Importantly, he could easily scratch the 
scapula on the same side and touch the opposite side ear over 
the top of the head.  
Although the Board acknowledges his contentions that his 
daily activities were affected in that he could not due 
chores, sports, recreation, exercise, and had difficulty with 
lifting and carrying things, the veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected bilateral 
shoulders.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 
5201.

Moreover, a higher or separate rating is not warranted under 
DCs 5200, 5202, or 5203 as there were no findings of 
ankylosis, impairment of the humerus, or impairment of the 
clavicle or scapula.  


8-9.  Right and left foot hallux valgus

Service-connected right and left foot hallux valgus is rated 
as 10 percent disabling for each foot under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Under Diagnostic Code 5280, a 
10 percent rating is assigned for severe hallux valgus if 
equivalent to amputation of the great toe or if operated with 
resection of the metatarsal head.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
service-connected right and left foot hallux valgus.  During 
the March 2006 VA examination, there was prominent hallux 
valgus deformity at the base of the right great toe that was 
nontender and not reddened.  There was no indication that 
either foot was operated on with resection of the metatarsal 
head.  As the veteran is already receiving the maximum 10 
percent rating for both feet under 38 C.F.R. § 4.71a, DC 
5280, a higher evaluation is not warranted.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected feet 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent ratings, and no higher.  Although the veteran 
reported pain, stiffness, swelling, and the right and left 
great toe metatarsophalangeal joint was tender to palpation 
there was no malalignment of the foot and the range of motion 
of his right great toe metatarsophalangeal joint was from 0 
to 30 and left was 0 to 40.  Importantly, the December 2006 
VA examiner commented that there was no additional limitation 
of joint function with repetitive use.  Although the Board 
acknowledges his contentions that his daily activities were 
affected in that he could not due chores, sports, recreation, 
exercise, and had difficulty with lifting and carrying 
things, the veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected right and left foot hallux valgus.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280.

The Board has evaluated the veteran's bilateral foot 
disabilities under all other potentially applicable 
diagnostic codes to determine whether he can be rated higher 
than 10 percent.  However, the veteran has never been found 
to have acquired flatfoot, weak foot, claw foot (pes cavus), 
metatarsalgia, hallux rigidus, hammer toes, or malunion or 
nonunion of the tarsal or metatarsal bones.  Therefore, 
Diagnostic Codes 5276 to 5279 and 5280 to 5283 are not for 
application in this case.  Further, although the veteran's 
hallux valgus was characterized as severe, as he is only 
service-connected for hallux valgus and no other foot injury, 
his disability is more accurately rated under DC 5280 as 
opposed to DC 5284.  Additionally, although x-rays revealed 
degenerative changes of the right and left great toe 
metatarsophalangeal joints a 20 percent rating is not 
warranted under Diagnostic Code 5003 because the medical 
evidence of record does not demonstrate occasional 
incapacitating episodes of two or more minor or major joint 
groups.  See 38 C.F.R. § 4.45(f).

Extraschedular

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's aforementioned service-
connected disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  The veteran 
stated that he last worked in 1992 and had to retire from his 
job as a steamfitter because he could not perform the 
required duties any longer due to his painful symptoms and 
stiffness in his joints and problems with lifting, carrying, 
decreased manual dexterity and mobility.  Although the March 
2006 examiner commented that his limitations resulted in 
increased absenteeism, there was no showing in the evidence 
of record that his service-connected disabilities caused 
marked interference with employment not already contemplated 
by the rating criteria.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's aforementioned service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Earlier Effective Dates

10.  Earlier effective dates for the grants of service 
connection for bilateral shoulder acromioclavicular 
arthritis; bilateral hand osteoarthritis; right and left 
scaphoid, trapezium, and trapezoid arthritis; right and left 
knee gonarthrosis; and right and left foot hallux valgus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Therefore, a claim from the veteran indicating the intent to 
seek service connection for a particular disability must be 
received as medical records will not serve as a claim of 
service connection.  

In April 1953, the veteran's original claim for VA 
compensation benefits was received.  In that claim, he 
indicated that he was seeking service connection for 
rheumatoid arthritis, only.  In a June 1953 rating decision, 
service connection was granted for rheumatoid arthritis.  The 
grant of service connection was based on the inservice 
diagnosis of rheumatoid arthritis and the post-service 
diagnosis of rheumatoid arthritis on the post-service June 
1953 VA examination.  There was no diagnosis of any other 
type of arthritis on that examination.  It was determined 
that the rheumatoid arthritis affected the right 
metatarsophalangeal joints, the left temporomandibular joint, 
the left shoulder, the left tarsometatarsal and second 
through fifth metatarsophalangeal joints.  The veteran was 
assigned a 50 percent rating based on the active nature and 
involvement of the disease process.  

In a March 1957 rating decision, the RO decreased the 
disability rating to 20 percent effective May 1957.  In a 
February 1959 rating decision, the disability rating for 
rheumatoid arthritis was reduced to non-compensable.  The 
non-compensable rating was based on VA medical evidence which 
showed that the rheumatoid arthritis was asymptomatic.  The 
veteran was subsequently provided a Paragraph 29 rating based 
on a period of hospitalization commencing in December 1963; a 
40 percent rating was assigned from February 1964; and a 20 
percent rating was assigned from July 1967; however, the non-
compensable rating was reassigned July 1969.  

The first diagnoses of right wrist and shoulder arthritis 
were found in a March 1992 private treatment record.  In July 
21, 1992 correspondence, the veteran stated that he was 
suffering from both rheumatoid arthritis and osteoarthritis.  
In a subsequent November 1993 rating decision, the RO 
determined that the diagnosed degenerative joint disease of 
the right wrist and right shoulder as well as traumatic 
arthritis of the right wrist and degenerative disc disease of 
the low back were not etiologically related to the service-
connected rheumatoid arthritis and also denied a compensable 
rating for this disability (rheumatoid arthritis).  However, 
the RO did not deny service connection for osteoarthritis as 
a separate disability.  In a December 1993 notice of 
disagreement (NOD), the veteran argued that he should be 
granted a compensable evaluation and service-connection for 
all joints with arthritis.  In a subsequent June 1994 
decision, the Board denied a compensable evaluation for 
rheumatoid arthritis and determined that his rheumatoid 
arthritis had been inactive for almost thirty years and that 
there were currently no residuals associated with rheumatoid 
arthritis.  The Board stated that the veteran's current 
complaints were related to degenerative arthritis in the 
right wrist and lumbar spine, an olecran spur in the right 
elbow, and bursitis in the right shoulder.  The Board 
indicated that the veteran's current symptoms were associated 
with these disabilities and were not due to rheumatoid 
arthritis.  Thus, a higher rating for rheumatoid arthritis 
was denied.  

An August 2002 VA treatment entry reflected a diagnosis of 
degenerative joint disease of the bilateral knees.  In 
denying a compensable evaluation, a September 2003 RO 
decision determined that rheumatoid arthritis was currently 
not an active process and that the decreased range of motion 
in his joints to include his knees, elbows, and shoulders was 
not related the service-connected rheumatoid arthritis.  A 
November 2005 Board decision continued the denial of a 
compensable evaluation for service-connected rheumatoid 
arthritis.  The veteran was provided with a copy of that 
decision, and although the record reflected that the veteran 
appealed that decision, an August 2006 Order of the Court 
showed that this appeal was dismissed.  

On February 7, 2006, VA received a claim in which the veteran 
requested that his claim for arthritis be reopened because 
his condition was getting worse.  The Board notes that the 
veteran was only service-connected for rheumatoid arthritis, 
right eye anterior uveitis, and bilateral hearing loss at 
that time.  On July 6, 2006, the veteran requested that VA 
open a claim for degenerative arthritis of the hands, knees, 
shoulders, hips, and any other part of his body found to be 
arthritic.  Further, in an October 23, 2006, report of 
contact, the veteran added that his feet and upper and lower 
back were arthritic.  He maintained that he was entitled to 
the effective date of April 6, 1953, because VA should have 
pointed out what time of arthritis he had at that time.  

In a February 2007 rating decision, service connection 
(separate and apart from the rheumatoid arthritis) was 
granted for bilateral shoulder acromioclavicular arthritis; 
bilateral hand osteoarthritis; right and left scaphoid, 
trapezium, and trapezoid arthritis; right and left knee 
gonarthrosis; and right and left foot hallux valgus.  The 
assigned effective date of February 7, 2006 was assigned.  

Although the veteran believes that April 5, 1953 should be 
the assigned effective date of service connection, based on 
that being the original date of claim, his contention is not 
meritorious.  The veteran specifically claimed service 
connection for rheumatoid arthritis at that time.  The 
veteran was specifically granted service connection for 
rheumatoid arthritis at that time.  The veteran expressed no 
intent to file a claim for any other type of arthritis at 
that time.  Thus, he did not made a claim of service 
connection for any type of arthritis, other than rheumatoid 
arthritis, at that time.  

However, the Board notes that the July 21, 1992 
correspondence may be considered a claim for osteoarthritis, 
separate from the service-connected rheumatoid arthritis.  
The veteran stated that he had two types of arthritis.  The 
Board finds that the veteran indicated an intent to seek 
compensation for the "other" type of arthritis (in addition 
to the rheumatoid arthritis).  The RO addressed this 
statement in considering if the veteran's joints affected 
with osteoarthritis could be rated with the rheumatoid 
arthritis.  The RO determined that only the rheumatoid 
arthritis could be rated in determining the disability rating 
for rheumatoid arthritis.  Separate service connection was 
not specifically considered nor was the veteran notified that 
separate service connection was denied.  Thus, the claim of 
service connection for osteoarthritis was pending.  

However, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit found that where a veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  The 
proper remedy under such circumstances is to file a timely 
NOD as to the RO's failure to address that claim.  A review 
of the record shows, however, that the veteran's NOD did 
indicate that he wanted service connection for all of his 
joints affected with arthritis.  As the veteran did submit an 
NOD to the failure to adjudicate that claim, the Board finds 
that the claim did remain pending.  

The Board did not deny separate service connection for 
osteoarthritis as that issue was not perfected and certified 
to the Board in June 2004.  Subsequent RO and Board decisions 
also did not address separate service connection, 
specifically, nor did they deny such.  Since the veteran's 
NOD timely made note of the veteran's disagreement with the 
RO's action and failure to address his claim of service 
connection for osteoarthritis, the Board finds that even in 
light of Deshotel, the claim remained pending.  

Thus, July 21, 1992 may be considered the date of claim.  
However, the assigned effective date is the later date 
between date of receipt of the claim or the date entitlement 
arose.  In this case, there was no competent evidence 
establishing an etiological nexus between service bilateral 
shoulder acromioclavicular arthritis; bilateral hand 
osteoarthritis; right and left scaphoid, trapezium, and 
trapezoid arthritis; right and left knee gonarthrosis; and 
right and left foot hallux valgus, until December 30, 2006, 
the date of the VA examination report which contained a 
competent opinion attributing the claimed disabilities to 
service.  Neither the veteran nor his wife who previously 
submitted testimony in the record, is qualified to make a 
complicated medical assessment.  See Jandreau.  Thus, the 
veteran and his wife were not competent to provide more than 
simple medical observations and were not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disabilities.  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The competent evidence does not show that the veteran had the 
claimed arthritis during service or in the initial post-
service year.  Rather, he had rheumatoid arthritis, which the 
RO service-connected.  Osteoarthritis and degenerative joint 
disease were not diagnosed until years later.  The competent 
evidence did not establish a causal nexus between 
osteoarthritis and degenerative joint disease until December 
2006.  Since the competent evidence did not establish an 
etiological nexus between claimed disabilities and service 
until December 20, 2006, this date is the later of the dates 
(1) date of claim and (2) date entitlement arose.  

In sum, the veteran's claim was not received within one year 
after separation from service.  The claim was received July 
21, 1992.  The claim was not "deemed denied" by the RO in 
November 1993 as the veteran submitted an NOD to the action 
taken by the RO regarding the refusal to separately rate all 
of the joints affected by arthritis (both rheumatoid and 
osteoarthritis).  However, "entitlement" to service 
connection arose on December 30, 2006 when the competent 
evidence established that the additional arthritic conditions 
were incurred in service.  

The date of December 30, 2006 post-dates the assigned 
effective date of February 7, 2006.  Accordingly, there is 
not basis for an earlier effective to be assigned.  

Service Connection

The law and regulations governing service connection are 
cited above.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

11.  Degenerative arthritis of the upper and lower back

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
degenerative arthritis of the upper and lower back.  
Significantly, the service treatment records were absent for 
radiographic evidence of thoracic or lumbosacral spine 
arthritis.  Moreover, although the veteran complained of 
aching in his upper and lower back in March 1953, it was 
noted that he had five months of hard labor eight or nine 
hours a day at that time.  Further, while hospitalized at VA 
from December 1953 to January 1954, he did not complain of 
back trouble.  In fact, although x-rays of the lumbosacral 
spine were taken again in May 1955 and the veteran had 
several VA examinations after then during which his back was 
examined, the first x-ray findings of minimal degenerative 
spurring in the thoracic spine was not until an April 1964 VA 
examination, which is approximately 10 years after his 
separation from service.  There was no diagnosis of 
degenerative changes in the lumbar spine until March 1987, 35 
years after service.  Additionally, during an August 1993 VA 
examination, he was found to have degenerative disc disease 
of the lumbar spine, 40 years after separation from service.  

With regard to the decade to decades-long evidentiary gap in 
this case between active service and the earliest indications 
of upper and lower back arthritis, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove a claim that an upper or lower back disability had 
its onset in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board notes that the earliest post-
service medical evidence dates in 1954, yet the first 
notations of degenerative changes in the thoracic and lumbar 
spine were not until many years after service separation.  
Importantly, a May 1978 record from S.M.C. reflected an 
impression of lumbar strain after the veteran reported low 
back pain after falling while at work, which suggests a 
potential intercurrent injury to the low back.

In addition to the lack of continuity of symptomatology 
pertaining to the upper and lower back since 1953, after 
reviewing the claims file, the December 2006 VA examiner 
opined that it was less likely as not that the veteran's 
service incurred arthritic conditions and injuries resulted 
in his present condition of spinal stenosis.  The examiner 
reasoned that although the veteran had provided a clear 
history of symptoms and treatment for his service-connected 
disabilities as reflected above both during and after 
service, he did not report a consistent history related to 
his back.  Further, there was a lack of evidence in the 
claims file related to a long term back disability.  
Moreover, the examiner stated that his symptoms were now 
entirely consistent with spinal stenosis, a diagnosis which 
would be rare to have presented during military service.  The 
Board finds this opinion to be the most probative as the 
author is an orthopedic surgeon, it is supported by clinical 
findings, a review of the veteran and his claims folder, and 
is consistent with the other evidence of record.   See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

In sum, there were no in-service findings of degenerative 
changes of the thoracic or lumbar spine and the first 
diagnosis of either was not until years after separation from 
service.  Further, after a careful review of the evidence and 
the veteran, the December 2006 VA examiner concluded that it 
was less likely as not that his spinal stenosis was related 
to service.  This medical opinion is the most probative 
evidence of record.  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

To the extent that the veteran is claiming that any upper or 
lower back disability is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Jandreau; see also Barr; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to a compensable evaluation for service-connected 
rheumatoid arthritis is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right knee gonarthrosis based 
in impairment of flexion is denied.

A separate rating of 10 percent for service-connected right 
knee gonarthrosis based on impairment of extension is 
granted, subject to the laws and regulations governing 
monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee gonarthrosis based in 
impairment of flexion is denied.

A separate rating of 10 percent for service-connected left 
knee gonarthrosis based on impairment of extension is 
granted, subject to the laws and regulations governing 
monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee gonarthrosis is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral hand osteoarthritis 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right scaphoid, trapezium, and 
trapezoid arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left scaphoid, trapezium, and 
trapezoid arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral shoulder 
acromioclavicular arthritis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right foot hallux valgus is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left foot hallux valgus is 
denied.

Entitlement to effective dates prior to February 7, 2006, for 
the grant of service connection for right and left knee 
gonarthrosis; right and left scaphoid, trapezium, and 
trapezoid arthritis bilateral hand osteoarthritis; bilateral 
shoulder acromioclavicular arthritis; and right and left foot 
hallux valgus is denied.

Entitlement to service connection for degenerative arthritis 
of the upper and lower back is denied.


REMAND

12.  Right hip degenerative arthritis 

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Regarding the veteran's claim for entitlement to service 
connection for right hip degenerative arthritis, the service 
treatment records reflected that in September 1954, there was 
a diagnosis of rheumatoid arthritis in the hips which was 
incurred in the line of duty (LOD).  However, September 1954 
and September 1955 x-rays showed that the hips had no bone or 
joint abnormalities.  

A post-service July 1989 VA treatment entry noted that the 
veteran complained of right hip pain and the assessment was 
possible early sciatica.  An x-ray revealed minimal 
degenerative changes in the right hip.  A July 2003 VA 
general medical examination contained a normal hip x-ray.  
During the March 2006 VA examination, an x-ray of the right 
hip showed degenerative changes.  

The December 2006 VA examiner opined that it was less likely 
as not that the service incurred arthritic conditions and 
injuries resulted in the present claimed condition in his 
right hip.  The examiner reasoned that the veteran's hip 
pathology that he described and localized to his buttock was 
not consistent with intraarticular hip pathology, but rather 
represented classic symptoms of spinal stenosis.  However, 
the examiner did not explain why the March 2006 x-ray finding 
of mild degenerative changes of the right hip was not related 
to the in-service findings of rheumatoid arthritis of the 
hips.  The Board finds that this question is particularly 
salient in light of the fact that the in-service findings of 
rheumatoid arthritis in the knees, wrists, feet, and 
shoulders were found to be related to his current diagnoses 
of hallux valgus, bilateral wrist and hand arthritis, 
bilateral knee arthritis, and bilateral shoulder arthritis, 
for which he is service-connected.  As such, a remand is 
necessary for a clarifying medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the veteran's 
claims folder to the December 2006 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of the degenerative changes of 
the right hip.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  The examiner should 
opine as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not that the degenerative 
changes of the right hip are causally or 
etiologically related to his 
symptomatology in service, including the 
September 1954 diagnosis of rheumatoid 
arthritis of the hips, or is otherwise 
related to service.

A clear rationale for the opinion would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


